The single justice of this court properly denied relief. “General Laws *1004c. 261, § 27D, ‘plainly states that the decision of the single justice of the Appeals Court [reviewing a judge’s denial of funds] “shall be final with respect to such request.” ’ ” Ballard v. Commonwealth, 450 Mass. 1013, 1014 (2007), quoting Hurley v. Superior Court Dep’t of the Trial Court, 424 Mass. 1008, 1009 (1997). Watson “sought and received such review, and he is not entitled to anything further.” Ballard v. Commonwealth, supra. “Rarely should we employ our superintendence power to review rulings in matters in which the Legislature has expressly stated that the decision of another court or judge ‘shall be final.’. . . The single justice did not err or abuse [her] discretion in declining to exercise the power in this case” (citation omitted). Hurley v. Superior Court Dep’t of the Trial Court, supra.
Lawrence Watson, pro se.
Dawn M. Beauchesne, Assistant Corporation Counsel, for the defendant, was present but did not argue.

Judgment affirmed.